Citation Nr: 0733788	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-25 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


 

REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Detroit, Michigan, (hereinafter RO). 


FINDINGS OF FACT

1.  The service personnel records document that the veteran 
served in a mortuary during his active duty in the Republic 
of Vietnam. 
  
2.  The record reveals diagnoses of PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred as a result of the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for PTSD.  This is so because the Board is 
taking action favorable to the veteran in the decision below.  
As such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II. Legal Criteria/Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

With regard to the specific issue of establishing service 
connection for PTSD, a grant of service connection requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 
11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

If the veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 
Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); Fossie v. West, 12 Vet. App. 1, 6 (1998).

Service connection for PTSD was denied by a February 2002 
rating decision to which the veteran was notified in that 
month.  The veteran did not perfect an appeal to this 
decision and it is thus final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

The RO found that the veteran had reopened the claim for 
service connection for PTSD in its March 2005 rating decision 
and May 2005 statement of the case.  Notwithstanding this 
decision, the Board must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received to 
reopen the claim for service connection for PTSD in the form 
of VA PTSD clinic reports and historical information as to 
the nature of the service in mortuary units during the 
Vietnam War.  When this evidence is considered in conjunction 
with the all the evidence of record, the Board finds that 
this evidence raises a "reasonable possibility" of 
substantiating the claim for service connection for PTSD and 
is therefore material evidence.  38 C.F.R. § 3.156.  As such, 
the claim for service connection for PTSD is reopened.  

The veteran has consistently reported a history, to include 
to mental health professionals, describing continuing 
difficulties with memories and nightmares related to his 
service in the Republic of Vietnam as a dental specialist 
attached to a mortuary unit.  Such service is documented by 
the service personnel records, and the veteran has submitted 
historical information from the Army Quartermaster Museum 
indicating that there was a continuous drain of personnel 
attached to mortuary units in the Republic of Vietnam due to 
the removal of individuals who had "inherent fears of 
working around human remains."  

The post-service evidence reflects multiple diagnoses of 
PTSD, to include reports from VA inpatient from September to 
October 2001, multiple VA outpatient treatment records, and 
reports from a private examination conducted in October 2005.  
A VA psychiatrist after a January 2005 VA examination found 
that the veteran did not have PTSD due to the fact that the 
examiner concluded that while "distressing," the in-service 
stressor of exposure to dead bodies was "not life-
threatening as required for the diagnostic criteria for post-
traumatic stress disorder."  The examiner acknowledged that 
as the veteran has "problems with nightmares, sleep 
disturbance, anxiety, and problems with depression, he would 
meet [the] criteria for generalized anxiety disorder as well 
as depression not otherwise specified."

While the VA examiner found in January 2005 that the veteran 
did not meet the criteria for PTSD because he was not exposed 
to a "life-threatening" stressor, the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) at section 309.81 indicates that events 
that can cause PTSD include witnessing dead bodies or body 
parts.  There are otherwise of record diagnosed of PTSD, and 
the VA examiner in 2005 listed nightmares as one of the 
veteran's symptoms and found that the veteran met the 
criteria for Axis I diagnoses other than PTSD.  As such, the 
Board will resolve all reasonable doubt in the veteran's 
favor and conclude that that the veteran's psychiatric 
difficulties are attributable to PTSD and related 
symptomatology.  Unless the preponderance of the evidence is 
against a claim, it cannot be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Thus, without finding error in the 
RO's action, the Board will exercise its discretion to find 
that the evidence is in relative equipoise and conclude that 
the claim for service connection for PTSD is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted. 

 
		
	JOY A. MCDONALD
	Member, Board of Veterans' Appeals




 

